DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Imseon Song  on 3/15/22.


Please amend abstract as shown below:

[Abstract] [Problem to be solved] An object of the present invention is to provide a method for improving an advertising effect, particularly in a television commercial. [Solution] According to an embodiment of the present invention, the disclosed method is a method for providing an advertisement for a television program, which determines an advertisement-related product related to a product to be advertised, refers supply prediction information of the advertisement- related product, and determines the time for placing the TV program advertisement based on the supply prediction information.






Allowable Subject Matter
 Claims 1-6,8-9 are allowed.
Claims 1-6,8-9 are considered allowable since none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including  “referring to supply prediction information of the advertisement related product; determining a placement time of the advertisement for the target product based on the supply prediction; wherein the advertisement-related product is a product to be used with the target product and is not a product to be advertised” .
The closest prior art Bhat teaches dynamically showing ads based on supply information.  None of these references disclose “referring to supply prediction information of the advertisement related product; determining a placement time of the advertisement for the target product based on the supply prediction; wherein the advertisement-related product is a product to be used with the target product and is not a product to be advertised" Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426